Exhibit 10.1

 

AXIALL CORPORATION

EXECUTIVE OFFICER AND KEY EMPLOYEE SEVERANCE PLAN

 

Axiall Corporation, a Delaware corporation (the “Company”), has adopted this
Axiall Corporation Executive Severance Plan (the “Plan”), dated as of
December 9, 2013, for the benefit of its executives, on the terms and conditions
hereinafter stated.

 

1. Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:

 

1.1 “Annual Base Salary” means a Participant’s annual base salary at the rate in
effect immediately prior to a Qualifying Termination.

 

1.2 “Board” means the Board of Directors of the Company.

 

1.3 “Cause” means any of the following: (i) any activity as an employee,
principal, agent, or consultant for another entity that competes, directly or
indirectly, with the Company in any actual, researched, or prospective product,
service, system, or business activity for which the Participant has had any
direct or indirect responsibility during the last five years of his or her
employment with the Company or any Subsidiary in any territory in which the
Company or any Subsidiary manufactures, sells, markets, services, or installs
such product, service, system, or business activity; (ii) the solicitation of
any employee of the Company or any Subsidiary to terminate his or her employment
with the Company or such Subsidiary; (iii) the disclosure to any person not
employed by or serving as a director of the Company or a Subsidiary, or the use
in other than the Company’s or a Subsidiary’s business, in each case without
prior written authorization from the Company, of any confidential, proprietary
or trade secret information or material relating to the business of the Company
and/or its Subsidiaries, acquired by the Participant either during employment
with the Company or any Subsidiary or while acting as a consultant for the
Company or any Subsidiary; (iv) the failure or refusal to disclose promptly and
to assign to the Company upon request all right, title and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during employment by the Company or any Subsidiary, relating in any manner to
the actual or anticipated business, research or development work of the Company
or any Subsidiary or the failure or refusal to do anything reasonably necessary
to enable the Company or any Subsidiary to secure a patent where appropriate,
whether in the United States or in other countries; or (v) any other conduct or
act determined to be injurious, detrimental or prejudicial to any significant
interest of the Company or any Subsidiary unless the Participant acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company.

 

1.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.5 “Committee” means the Leadership Development & Compensation Committee of the
Board.

 

1.6 “Company” means Axiall Corporation, a Delaware corporation.

 

1.7 “Date of Termination” shall have the meaning provided in Section 7 hereof.

 

1.8 “Disability” means disability, as determined under the Company’s long-term
disability plan.

 

1.9 “Executive Officer” means an active, full-time executive officer of the
Company, as designated from time to time by the Board.

 

1.10 “Good Reason” means any of the following, without the Participant’s written
consent: (i) a material diminution in the Participant’s Annual Base Salary;
(ii) a material diminution in the Participant’s authority, duties, or
responsibilities, or (iii) a relocation of the Participant’s place of employment
to a location more than 150 miles from the location of such employment on the
date of such attempted relocation; provided, however, that a termination by the
Participant shall not constitute termination for

 

--------------------------------------------------------------------------------


 

Good Reason unless the Participant shall first have delivered to the Company
written notice setting forth with specificity the occurrence deemed to give rise
to a right to terminate for Good Reason (which notice must be given no later
than sixty (60) days after the initial occurrence of such event).  Good Reason
shall not include the Participant’s death or Disability. The Participant’s
employment must be terminated by the Participant for Good Reason within ninety
(90) days after the occurrence of an event of Good Reason.  A resignation by the
Participant for Good Reason effectively constitutes an involuntary separation
from service within the meaning of Section 409A of the Code and Treas. Reg.
Section 1.409A-1(n)(2).

 

1.11 “Key Employee” shall mean any employee of the Company who is not an
Executive Officer and who is designated from time to time by either the
Committee or the Company’s Chief Executive Officer as a Participant in the Plan.

 

1.12 “Participant” shall mean any Executive Officer designated from time to time
by the Committee as a Participant in the Plan and any Key Employee designated
from time to time by either the Committee or the Company’s chief executive
officer as a Participant in the Plan.

 

1.13 “Plan” means this Axiall Corporation Executive Officer and Key Employee
Severance Plan, as such plan may be amended from time to time.

 

1.14 “Qualifying Termination” means the Participant’s termination of employment
with the Company either by the Company without Cause or by the Participant for
Good Reason.  For the avoidance of doubt, in no event shall a Participant be
deemed to have experienced a Qualifying Termination under this Plan as a result
of:   (i) the Participant’s death or Disability; (ii) any termination of
employment with the Company that results in the Participant being eligible to
receive severance benefits under the Company’s Executive and Key Employee Change
of Control Severance Plan; or (iii) any termination of employment with the
Company that results in the Participant being eligible to receive severance
benefits under any severance arrangement provided for in any separate agreement
between the Participant and the Company, where the severance benefits provided
for under such agreement are more favorable to the Participant than the
Severance Benefits provided to the Participant under this Plan.

 

1.15 “Severance Benefits” shall have the meaning provided in Section 4 hereof.

 

1.16 “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, or unincorporated association), but
more than 50% of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

1.17 “Target Bonus” means a Participant’s target payment under the Company’s
short term cash incentive plan for the year in which the Qualifying Termination
occurs.

 

2. Effectiveness of the Plan. This Plan became effective on January 1, 2014.

 

3. Administration. Subject to Section 13.2 hereof, the Plan shall be
interpreted, administered and operated by the Committee, which shall have
complete authority, subject to the express provisions of the Plan, to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee may delegate any of its duties
hereunder to a subcommittee, or to such person or persons from time to time as
it may designate. All decisions, interpretations and other actions of the
Committee shall be final, conclusive and binding on all parties who have an
interest in the Plan.

 

4. Qualifying Termination Severance Benefits. Subject to the terms and
conditions hereof, upon a Participant’s Qualifying Termination, the Participant
shall receive the following benefits (collectively, the “Severance Benefits”):

 

--------------------------------------------------------------------------------


 

(i)                                     a cash payment equal to the sum of  the
Participant’s Annual Base Salary and  the Participant’s Target Bonus, multiplied
by the factor set forth in the table in Exhibit A, payable in a single lump sum
within sixty (60) days following the Date of Termination;

 

(ii)                                  for eighteen (18) months following the
Date of Termination (the “COBRA Reimbursement Period”), monthly payments of an
amount equal to the excess of (i) the COBRA cost of such coverage over (ii) the
amount that Participant would have had to pay for such coverage if he had
remained employed during the COBRA Reimbursement Period and paid the active
employee rate for such coverage, less withholding for taxes and other similar
items; provided, however, that (A) if the Participant becomes eligible to
receive group health benefits under a program of a subsequent employer or
otherwise (including coverage available to the Participant’s spouse), the
Company’s obligation to pay any portion of the cost of health coverage as
described herein shall cease, except as otherwise provided by law; (B) the COBRA
Reimbursement Period shall only run for the period during which the Participant
is eligible to elect health coverage under COBRA and timely elects such
coverage; (C) nothing herein shall prevent the Company from amending, changing,
or canceling any group medical, dental, vision and/or prescription drug plans
during the COBRA Reimbursement Period; (D) during the COBRA Reimbursement
Period, the benefits provided in any one calendar year shall not affect the
amount of benefits provided in any other calendar year (other than the effect of
any overall coverage benefits under the applicable plans); (E) the reimbursement
of an eligible taxable expense shall be made as soon as practicable but not
later than December 31 of the year following the year in which the expense was
incurred; (F) the Participant’s rights pursuant to this Section 4(ii) shall not
be subject to liquidation or exchange for another benefit; and (G) the monthly
payments described in this subparagraph (ii) shall be taxable to the Participant
and any applicable withholdings shall apply or such amounts shall be treated as
imputed income to the Participant; and

 

(iii)                               payment for outplacement benefits provided
by a service to be determined by the Company in its sole discretion up to a
maximum of $25,000 during the 12 consecutive months following  the Date of
Termination.  The amount of such expenses that are reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred.  The
Participant’s right to reimbursement of expenses under this subsection
(iii) shall not be subject to liquidation or exchange for another benefit.

 

Notwithstanding the foregoing, the Company shall be obligated to provide the
Severance Benefits only if (A) within forty-five (45) days after the Date of
Termination the Participant shall have executed a separation and release of
claims/covenant not to sue agreement in a form acceptable to the Company (the
“Release Agreement”) and such Release Agreement shall not have been revoked
within the revocation period specified in the Release Agreement. For the
avoidance of doubt, inclusion of the Participant’s Target Bonus in the
calculation of Severance Benefits does not affect and is not in lieu of a
Participant’s annual bonus opportunity for the year in which the Date of
Termination occurs, which shall be determined in accordance with the Company’s
annual short-term cash incentive plan as then in effect.

 

5. Non-Qualifying Termination. If a Participant’s status as an employee is
terminated for any reason other than due to a Qualifying Termination, the
Participant shall not be entitled to receive the Severance Benefits, and the
Company shall not have any obligation to such Participant under this Plan.

 

6. Section 409A.

 

6.1 General. It is intended that the payments and benefits provided under the
Plan shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code.  The Plan shall be construed in a
manner that effects such intent.  Nevertheless, the tax treatment of the
benefits provided under the Plan is not warranted or guaranteed.  Neither the
Company nor its respective directors, officers, employees or advisers (other
than in his or her capacity as a Participant) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant or
other taxpayer as a result of the Plan.

 

--------------------------------------------------------------------------------


 

6.2 Definitional Restrictions. Notwithstanding anything in the Plan to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under the Plan by reason of the occurrence of the Participant’s separation from
service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Participant by reason of such circumstance unless the
circumstances giving rise to such separation from service meet any description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition).  This provision does not prohibit the
vesting of any amount upon a separation from service, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service,” or such later date as may be required by subsection 6.3 below.

 

6.3 Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan to the contrary, if any amount or benefit that would constitute Non-Exempt
Deferred Compensation would otherwise be payable or distributable under this
Plan by reason of a Participant’s separation from service during a period in
which the Participant is a Specified Employee (as defined below), then, subject
to any permissible acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

 

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within thirty (30) days
after the Participant’s death) (in either case, the “Required Delay Period”);
and (ii) the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.  For
purposes of this Plan, the term “Specified Employee” has the meaning given such
term in Code Section 409A and the final regulations thereunder.

 

6.4 Timing of Release.  Whenever in this Agreement a payment or benefit is
conditioned on the Participant’s execution of a release of claims and covenant
not to sue, the Company shall provide such release to the Participant promptly
following the Date of Termination, and such release and covenant not to sue must
be executed and all revocation periods shall have expired in accordance with
terms set forth in the release, but in no case later than sixty (60) days after
the Date of Termination; failing which such payment or benefit shall be
forfeited.  If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to subsection 6.3 above, such payment or benefit
(including any installment payments) that would have otherwise been payable
during such 60-day period shall be accumulated and paid on the 60th day after
the Date of Termination provided such release shall have been executed and such
revocation periods shall have expired.  If such payment or benefit is exempt
from Section 409A of the Code, the Company may elect to make or commence payment
at any time during such 60-day period.

 

7. Termination Procedures. Any purported termination of a Participant’s
employment shall be communicated by written Notice of Termination from the
terminating party to the other party in accordance with Section 11 hereof. For
purposes of this Section 8, a “Notice of Termination” shall mean (a) in the case
of termination by the Company with Cause or by the Participant with Good Reason,
a notice indicating (i) in reasonable detail the facts and circumstances giving
rise to the determination that Cause or Good Reason exists, as applicable, and
(ii) the effective date of the termination of employment (absent cure, as
provided below and, in the case of termination by the Participant with Good
Reason, in compliance with the time period set forth in Section 1.10 herein),
and (b) in the case of all other terminations of employment, a notice indicating
the effective date of the termination of employment, in each case, subject to
any other contractual obligations that may exist between the Company and the
Participant (the date specified in any such Notice of Termination, the “Date of
Termination”). Notwithstanding the foregoing, in the case of a termination by
the Participant with Good Reason, the Company shall have an opportunity to cure
the circumstances giving rise to Good Reason within thirty (30) days after
receipt of such Notice of Termination. If the Company fails to cure such
circumstances, the Date of Termination shall be as specified in the Notice of
Termination, notwithstanding such thirty (30) day cure period.

 

8. No Mitigation. No Participant shall be required to seek other employment or
to attempt in any way to reduce or mitigate any benefits payable under this Plan
and the amount of any such benefits shall not be reduced by

 

--------------------------------------------------------------------------------


 

any other compensation paid or provided to any Participant following such
Participant’s termination of service.

 

9. Successors.

 

9.1 Company Successors. This Plan shall inure to the benefit of and shall be
binding upon the Company and its successors and assigns. Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume and agree to perform the obligations of the Company
under this Plan.

 

9.2 Participant Successors. This Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant shall die while any amount remains payable to
such Participant hereunder, all such amounts shall be paid in accordance with
the terms of this Plan to the executors, personal representatives or
administrators of such Participant’s estate.

 

10. Notices. All communications relating to matters arising under this Plan
shall be in writing and shall be deemed to have been duly given when hand
delivered, faxed, emailed or mailed by reputable overnight carrier or United
States certified mail, return receipt requested, addressed, if to a Participant,
to the address on file with the Company and, if to the Company, to the address
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt:

 

Axiall Corporation

1000 Abernathy Rd. N.E. Ste#1200

Atlanta, GA  30328

Attention: Vice President, Human Resources

 

11. Claims Procedure.

 

11.1 A Participant may file with the Committee, in accordance with Section 10
above, a written claim for benefits under the Plan. The Committee shall, within
a reasonable time not to exceed forty-five (45) days, unless special
circumstances require an extension of time of not more than an additional
forty-five (45) days (in which event a Participant will be notified of the delay
during the first forty-five (45) day period), provide notice in writing to any
Participant whose claim for benefits shall have been denied, delivered in
accordance with Section 11 above, setting forth the following in a manner
calculated to be understood by the Participant: (a) the specific reason or
reasons for the denial; (b) specific reference to the provision or provisions of
the Plan on which the denial is based; (c) a description of any additional
material or information required to perfect the claim and, an explanation of why
such material or information is necessary; and (d) information as to the steps
to be taken in order that the denial of the claim may be reviewed.

 

11.2 If written notice of the denial of a claim has not been provided to a
Participant, and such claim has not been granted within the time prescribed in
Section 11.1 above (including any applicable extension), the claim for benefits
shall be deemed denied.

 

11.3 A Participant whose claim for benefits shall have been denied in whole or
in part pursuant to Section 11.2 above may, within sixty (60) days after either
the receipt of the denial of the claim or from the time the claim is deemed
denied (unless the notice of denial grants a longer period within which to
respond), appeal such denial to the Company.  The Company shall provide a full
and fair review of the appeal, and the Participant shall be afforded the
opportunity to submit written comments, documents, records, and other
information related to the claim.  The Participant may also, upon request, at
this time review documents pertinent to his claim and may submit written issues
and comments.

 

11.4 The Company shall notify a Participant of its decision within forty-five
(45) days after an appeal is received, unless special circumstances require an
extension of time of not more than an additional forty-five

 

--------------------------------------------------------------------------------


 

(45) days (in which event a Participant will be notified of the delay during the
first forty-five (45) day period). Such decision shall be given in writing in
accordance with Section 11 above in a manner calculated to be understood by the
Participant and shall include the following: (a) specific reasons for the
decision; and (b) specific reference to the provision or provisions of the Plan
on which the decision is based.

 

12. Code Section 280G.

 

12.1 Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any benefit, payment or distribution by the Company to
or for the benefit of the Participant (whether payable or distributable pursuant
to the terms of this Plan or otherwise) (such benefits, payments or
distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then the aggregate present value of the Payments shall be reduced (but not
below zero) to an amount expressed in present value that maximizes the aggregate
present value of the Payments without causing the Payments or any part thereof
to be subject to the Excise Tax and therefore nondeductible by the Company
because of Section 280G of the Code (the “Reduced Amount”).  The reduction of
the Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value to actual present value of such Payments
as of the date of the change of control, as determined by the Determination Firm
(as defined in subsection (b) below).  For purposes of this Section 12, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. 
For purposes of this Section 12, the “Parachute Value” of a Payment means the
present value as of the date of the change of control of the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

12.2  All determinations required to be made under this Section 12, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Participant (the “Determination Firm”) which shall
provide detailed supporting calculations both to the Company and the Participant
within fifteen (15) business days of the receipt of notice from the Participant
that a Payment is due to be made, or such earlier time as is requested by the
Company.  All fees and expenses of the Determination Firm shall be borne solely
by the Company.  Any determination by the Determination Firm shall be binding
upon the Company and the Participant.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Determination Firm hereunder, it is possible that Payments hereunder will
have been unnecessarily limited by this Section 12 (“Underpayment”), consistent
with the calculations required to be made hereunder.  The Determination Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code, but no later than March 15 of the year after
the year in which the Underpayment is determined to exist, which is when the
legally binding right to such Underpayment arises.

 

12.3  In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section  shall be of
no further force or effect.

 

13. Miscellaneous.

 

13.1 No Right to Continued Service. Nothing contained in this Plan shall
(i) confer upon any Participant any right to continue as an employee of the
Company, (ii) constitute any contract of employment or agreement to continue
employment for any particular period, or (iii) interfere in any way with the
right of the Company to terminate a service relationship with any Participant,
with or without Cause.

 

13.2 Termination and Amendment of Plan. The Committee may, in its sole
discretion, terminate or amend this Plan by resolution at any time; provided
that, following a Participant’s Qualifying Termination, no Plan termination or
amendment shall adversely affect the rights of such Participant under the Plan
without such Participant’s written consent.

 

--------------------------------------------------------------------------------


 

13.3 Withholding. The Company shall have the authority and the right to deduct
and withhold an amount sufficient to satisfy federal, state, local and foreign
taxes required by law to be withheld with respect to any benefits payable under
this Plan.

 

13.4 Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under this Plan to a Participant who is
unable to care for his or her affairs, payment may be made directly to his or
her legal guardian or personal representative.

 

13.5 Applicable Law. This Plan shall be construed and interpreted in accordance
with the laws of the State of Georgia without reference to the conflict of laws
provisions thereof, to the extent not preempted by federal law, which shall
otherwise control.

 

13.6 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

 

13.7 Captions. The captions contained in this Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.

 

13.8 Expenses. The expenses of administering the Plan shall be borne by the
Company.

 

13.9 Unfunded Plan. The Plan is intended to be an “unfunded” plan for severance
benefits. Nothing contained in the Plan shall give the Participant any rights
that are greater than those of a general unsecured creditor of the Company.

 

13.10 Non-Duplication of Benefits.  Notwithstanding anything to the contrary
herein, any Participant that is or may become entitled to cash separation
payments or benefits under any employment, consulting or severance agreement or
other plan, program or arrangement of the Company, shall not be entitled to
benefits under this Plan.

 

*         *         *

 

--------------------------------------------------------------------------------


 

The foregoing is hereby acknowledged as being the Axiall Corporation Executive
Officer and Key Employee Severance Plan as adopted by the Committee on
December 9, 2013.

 

 

AXIALL CORPORATION

 

 

 

By:

/s/ Dean Adelman

 

 

 

 

Its:

Vice President — Human Resources

 

--------------------------------------------------------------------------------


 

Plan Information

 

Name of Plan:

 

Axiall Corporation Executive Officer and Key Employee Severance Plan

 

 

 

Type of Plan:

 

The Plan is a benefit plan providing severance benefits to eligible employees.

 

 

 

Agent for Service of Legal Process:

 

General Counsel

 

 

 

Plan Year:

 

The Plan Year shall run from January 1 to December 31. This is also the year for
purposes of determining Annual Base Salary.

 

 

 

Amendment and Termination:

 

The Company may amend the Plan at any time. This means the benefits of the Plan
may be reduced, increased or changed, or the Plan may be terminated by the
Company at any time.

 

 

 

Funding:

 

The funding method will be from the Company’s general assets.

 

 

 

Contributions:

 

The Company will pay all costs of the Plan.

 

 

 

Contract:

 

This Plan shall not be deemed to constitute an employment contract between you
and the Company.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Executive or Key Employee

 

Severance Factor

 

 

 

Chief Executive Officer

 

1.0

Executive Officer, other than Chief Executive Officer

 

1.0

Key Employee

 

1.0

 

--------------------------------------------------------------------------------